DECISION
The application of the above-named defendant for a review of the sentence of ten years, imposed on the 29th day of December, 1966, was fully heard and after a careful consideration of the entire matter it is decided that:
(1) No change be made in the sentence heretofore imposed.
The reason for the above decision: Based upon his past record and the lack of any evidence to support a reduction it was decided that the sentence should not be reduced.
SENTENCE REVIEW DIVISION
Jack D. Shanstrom, acting chairman; Philip C. Duncan.